Citation Nr: 1707650	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.  12-00 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to an effective date earlier than June 27, 2014, for the assignment of a 70 percent evaluation for posttraumatic stress disorder (PTSD).  

2. Entitlement to a compensable rating for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. O'Donnell, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from September 1967 to August 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and March 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.    

The issue of entitlement to a compensable rating for bilateral hearing loss was previously remanded by the Board in November 2012.  The Veteran testified before a Veterans Law Judge in September 2012. A transcript of the hearing is of record.  As this Veterans Law Judge is no longer with the Board, the Veteran was provided the opportunity for a new hearing, which he has requested.

The issue of entitlement to an effective date earlier than June 27, 2014, for the assignment of a 70 percent evaluation for PTSD was certified to the Board on January 23, 2017.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In a February 2016 letter, the Veteran was informed that the Veterans Law Judge who conducted the September 2012 Board hearing was no longer with the Board and he was provided the opportunity to request a new hearing.  The Veteran responded that he wanted an in-person hearing at the RO before a Veterans Law Judge.  Additionally, in the Veteran's December 28, 2016, VA Form 9, regarding the issue of his entitlement to an earlier effective date for the assignment of a 70 percent evaluation, the Veteran requested a hearing by live video conference.    

The Veteran is entitled to a hearing before the Board as a matter of right.  38 C.F.R. §§ 3.103(c)(1); 20.700(a) (2016).  Under the circumstances, the Board will remand this matter to afford the Veteran the opportunity to testify at the requested Board hearing.  

Accordingly, the case is REMANDED for the following action:

1. Clarify with the Veteran whether he wishes to have a video conference or travel board hearing.  

2.  The Veteran should be scheduled, in accordance with appropriate procedures, for a hearing before a Veterans Law Judge. A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record, keeping in mind the 30-day advance notice requirement specified at 38 C.F.R. § 19.76 (2016).  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the matter should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







